Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Applicant has amended to include identification information of an application program enabling use of the one or more services, identify the identification information of the application program based on the service use request, obtain from the toggle information entity information indicating the identification of the application program.

	Newly cited Shen teaches the new amended limitations.

New claim 11 is written in an indefinite manner. It is not clear what the claim limitation “configured to change the feature information for which the flags are set to limit the entities to feature information for which the flags are set not to limit the entities upon receiving a request to change the feature information” is trying to claim.
For the sake of compact prosecution, the Examiner interprets Claim 11 to mean changing feature information for flags which are set to limit certain features while letting other features be released.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what the claim limitation “configured to change the feature information for which the flags are set to limit the entities to feature information for which the flags are set not to limit the entities upon receiving a request to change the feature information” is trying to claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 10,262,155) in view of Curtis (US 2017/0315712) further in view of Shen (US 9,891,906)


Regarding Claim 1,

 Sun (US 10,262,155) teaches an information processing system comprising, at least one information processing apparatus that includes: 
10a first memory configured to store toggle information that includes device identification information indicating identification information of 15one or more services provided via a network, and identification information of the devices that have the access to the one or more services (Figure 3, 314, 322, 320 teaches feature tags)(Col. 7, lines 9-15, teaches feature toggle may enable/disable/block services based on a particular client computing device); 
and a processor coupled to the memory and configured to identify, upon receiving a service use request form a given device coupled to the information processing system via the network, the organization identification information or the device identification information based on the service use request, 20obtain, from the toggle information stored in the first memory, toggle information that includes entity information 25indicating either identification information of an-36- organization to which a user of the given device belongs or identification information of the given device (Figure 5, 502, receive request from client, parse set of feature tags 504) 
generate data for displaying a user interface configured to display one or 5more of the services indicated by the identification information of the services included in the obtained toggle information as available and send the generated data to the given device (Col. 9, lines 44-53, “GUI displays an icon, button, or other graphical representation of features that are enabled”) (Col. 7, lines 9-15, teaches feature toggle may enable/disable/block based on a particular client computing device)
Sun does not explicitly teach wherein toggle information includes at least organization identification information indicating one or more services provided via a network and identification information of organizations that have access to the one or more services 
Curtis (US 2017/0315712) teaches wherein toggle information includes at least organization identification information indicating one or more services provided via a network and identification information of organizations that have access to the one or more services (Paragraph [0012] teaches feature switching in a multi-tenant cloud service wherein each tenant has different services)(Figure 1C, community) (Paragraph [0013] teaches organizations of users will be targeted by the feature switch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun with the organization based service taught by Curtis
The motivation is for selective feature sharing (Curtis)
Sun and Curtis do not explicitly teach including identification information of an application program enabling use of the one or more services, identify the identification information of the application program based on the service use request, obtain from the toggle information entity information indicating the identification of the application program.
	Shen (US 9,891,906) teaches including identification information of an application program enabling use of the one or more services (Figure 3, teaches a first, second, third, fourth, fifth application which have a various type of services), identify the identification information of the application program based on the service use request (Col. 5, lines 44-49, teaches, identifying application program based on a user request) obtain from the toggle information entity information indicating the identification of the application program (Figure 3, toggle servers are associated with each application)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun and Curtis with the application program identifying information of Shen
	The motivation is to provide intelligent software versioning (Col. 3, 3-5, Shen)



Regarding Claim 2,

Sun, Curtis and Shen teaches the information processing system 15according to claim 1. Sun teaches wherein the entity information is the identification information of the organization, the identification information of the given device, or identification information of an application program 20enabling use of the one or more services 
and the processor is configured to obtain, upon receiving the service use request from the given device coupled to the information processing system via the network (Col. 7, lines 16-20, teaches the system management component receiving the service request) , from the toggle information stored 25in the first memory, toggle information that includes-37- the entity information indicating the identification information of the organization to which the user of the given device belongs, the identification information of the given device, or the 5identification information of the application program that has requested the service use (Col. 7, lines 9-15, teaches feature toggle may enable/disable/block based on a particular client computing device);.  

Regarding Claim 3,

Sun, Curtis and Shen teaches teaches the information processing system 15according to claim 1. Sun teaches, comprising, a second memory configured to store feature information that includes the identification 15information of the one or more services provided via the network and includes flags that respectively set whether to limit entities enabled to use the one or more services (Figure 2, 220, set of licenses, feature licenses and associated text), wherein the toggle information includes the 20entity information and includes, from the feature information stored in the second memory, identification information of one or more services included in feature information for which the flags are set to limit the entities (Col 2, lines 51-60, teaches feature toggle may use feature licenses to limit entities).  

Regarding Claim 4,

Claim 4 is similar in scope to Claim 1 and is rejected for a similar rationale.


Regarding Claim 5-7,

Claims 5-7 are similar in scope to Claims 1-3 and are rejected for a similar rationale.

Regarding Claim 8,

Sun, Curtis and Shen teaches teaches the information processing system according to claim 1. Sun teaches wherein the given device includes at least one of a terminal apparatus and an image forming apparatus (Col. 8, line 27 “desktop computer”)


Regarding Claim 9,

Sun, Curtis and Shen teaches teaches the information processing system according to claim 1.
Curtis (US 2017/0315712) teaches wherein the toggle information includes a plurality of sets of information for the one or more services, each set of information including a plurality of pieces of identification information of the organizations that are associated with one of the services (Paragraph [0012] teaches feature switching in a multi-tenant cloud service wherein each tenant has different services)(Figure 1C, community), and wherein the processor is configured to identify a service that is available to the organization to which the user of the given device belongs based on one piece of identification information that is transmitted together with the service user request (Paragraph [0013] teaches organizations of users will be targeted by the feature switch).

Regarding Claim 10,

Sun, Curtis and Shen teaches the information processing system according to claim 1, wherein the one or more services are associated with a plurality of types of the identification information including the organization identification information (Curtis, (Paragraph [0012] teaches feature switching in a multi-tenant cloud service wherein each tenant has different services)(Figure 1C, community)) and the device identification information in the toggle information (Sun, (Figure 3, 314, 322, 320 teaches feature tags)(Col. 7, lines 9-15, teaches feature toggle may enable/disable/block services based on a particular client computing device))

Regarding Claim 11,

Sun, Curtis and Shen teaches the information processing system according to claim 3. Shen teaches wherein the processor is further configured to change the feature information for which the flags are set to limit the entities to feature information for which the flags are set not to limit the entities upon receiving a request to change the feature information stored in the second memory with respect to feature information that is released among the feature information stored in the second memory (Col. 9, lines 18-21, teaches turning off features that are not ready while releasing other features)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439